United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 15-2740
                     ___________________________

                          United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                                Warren Clinton

                   lllllllllllllllllllll Defendant - Appellant
                                   ____________

                  Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                         Submitted: March 4, 2016
                           Filed: March 4, 2016
                               [Unpublished]
                              ____________

Before BENTON, BOWMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
       Federal prisoner Warren Daniel Clinton appeals the district court’s1 order
committing him for mental health care or treatment under 18 U.S.C. § 4245. Having
jurisdiction under 28 U.S.C. § 1291, this court affirms.

       There is no clear error in the district court’s conclusion that a preponderance
of the evidence established that Clinton was in need of hospitalization for care or
treatment. See 18 U.S.C. § 4245(d) (burden of proof); United States v. Bean, 373 F.3d
877, 879 (8th Cir. 2004) (standard of review).

      The judgment is affirmed, and counsel’s motion to withdraw is granted. See
8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                         -2-